234 F.3d 428 (9th Cir. 2000)
STEPHEN SIMON, an individual and as assignee of assignors, Plaintiff-Appellant,v.VALUE BEHAVIORAL HEALTH, INC., et al., Defendants-Appellees.
No. 98-55905
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed December 7, 2000

Before: Dorothy W. Nelson and Pamela Ann Rymer, Circuit Judges.

ORDER

1
The opinion filed March 17, 2000, appearing at 208 F.3d 1073, (9th Cir. 2000), is amended as follows:


2
Page 1076, caption: change Defendants-Appellants to Defendants-Appellees, and add Specialty Medical Clinic, Inc. and Specialty Medical Clinic Inc. Employee Benefit Plan at the end of the list of defendants-appellees.